Exhibit 10.2



AMENDED VOTING AND SUPPORT AGREEMENT
 
This AMENDED VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as
of October 19, 2020, by and among Telos Corporation, a Maryland corporation (the
“Company”), and the undersigned holders (individually, a “Preferred Stockholder”
and, collectively, the “Preferred Stockholders”) of shares of the 12% Cumulative
Exchangeable Redeemable Preferred Stock of the Company.
 
WHEREAS, as of the date of this Agreement, the Preferred Stockholders own the
number of shares of 12% Cumulative Exchangeable Redeemable Preferred Stock, par
value $0.01 per share (the “Public Preferred Stock”), of the Company, set forth
on Exhibit A;
 
WHEREAS, prior to the date of this Agreement, the Company and certain holders of
the Public Preferred Stock, were engaged in litigation in which it was claimed,
among other things, that the Company breached its obligations to pay dividends
on or to redeem the Public Preferred Stock;
 
WHEREAS, there currently is limited liquidity in the trading of the Public
Preferred Stock, which trades at a substantial discount to its redemption value;
 
WHEREAS, there have been disputes as to the redemption value of the Public
Preferred Stock between certain holders of the Public Preferred Stock and the
Company;
 
WHEREAS, certain holders of the Public Preferred Stock, including the Preferred
Stockholders, desire that the Company acknowledge the redemption value as of a
recent date and undertake some action that may ultimately allow the holders of
the Public Preferred Stock to liquidate all or a portion of their investment in
the Public Preferred Stock;
 
WHEREAS, in order to address the foregoing concerns related to the Public
Preferred Stock and certain other matters, the Board of Directors of the Company
(the “Board”) has declared advisable certain amendments to the charter of the
Company, in the form of the Second Articles of Amendment and Restatement
attached hereto as Exhibit B (the “Amendments”), which include amendments to the
terms of the Public Preferred Stock, and directed that the Amendments be
submitted for approval to the stockholders of the Company; and
 
WHEREAS, as a condition to the willingness of the Company to engage in a Consent
Solicitation (as defined below) and to undertake certain other actions in
furtherance of the Amendments, and as a condition to the consummation of the
same, the Preferred Stockholders have agreed, to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1      Defined Terms. For purposes of this Agreement, the following
terms in all of their tenses, cases, and correlative forms shall have the
meanings assigned to them in this Section 1.1. In addition, terms which are
capitalized and defined elsewhere in this Agreement shall have the meanings
given to them where they are so defined.
 

--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, another Person who directly
or indirectly through one or more intermediaries controls or is controlled by or
is under common control with such Person. The term “control” as used herein
(including the terms “controlling,” “controlled by,” and “under common control
with”) means the possession, direct or indirect, of the power to: (a) vote ten
percent (10%) or more of the outstanding voting interests of such Person; or (b)
otherwise direct the management policies of such Person by contract or
otherwise.
 
“Consent Solicitation” shall mean the Company’s solicitation of consents to
approve the Amendments pursuant to a definitive Consent Solicitation Statement
on SEC Schedule 14A.
 
“Constructive Sale” shall mean, with respect to any Owned Shares, a short sale
with respect to such Owned Shares, entering into or acquiring an offsetting
derivative contract with respect to such Owned Shares, entering into or
acquiring a future or forward contract to deliver such Owned Shares, or entering
into any other hedging or other derivative transaction that has the effect of
either directly or indirectly materially changing the economic benefits or risks
of ownership of such Owned Shares.
 
“Exchange Act” shall mean Securities Exchange Act of 1934, as amended.
 
“Owned” shall mean direct or indirect ownership, beneficial ownership (within
the meaning of the Exchange Act) or any right to acquire ownership or beneficial
ownership.
 
“Owned Shares” shall mean all of the shares of Public Preferred Stock and other
equity securities of the Company that are Owned by the Preferred Stockholders as
of the date of this Agreement, together with any other equity securities of the
Company where the power to dispose of or the voting power over which is acquired
by any Preferred Stockholder during the period from and including the date
hereof through and including the expiration of the Voting Period.
 
“Permitted Transfer” shall mean, in each case, with respect to any Preferred
Stockholder, so long as (i) such Transfer is in accordance with applicable law
and (ii) any Preferred Stockholder is, and at all times has been, in compliance
with this Agreement, any (A) Transfer of Owned Shares by any Preferred
Stockholder to an Affiliate of such Preferred Stockholder, so long as such
Affiliate, in connection with, and prior to, such Transfer, executes a joinder
to this Agreement, in form and substance reasonably acceptable to the Company,
pursuant to which such Affiliate agrees to become a party to this Agreement for
all purposes and be subject to the restrictions and obligations applicable to
such Preferred Stockholder, or (B) any Transfer of Owned Shares to a bona fide
financial institution (a “Pledgee”) pursuant to a bona fide margin loan, pledge
agreement or other similar agreement (a “Pledging Agreement”) with such Pledgee
to secure any obligations of such Preferred Stockholder or its Affiliates under
such financing arrangements, the foreclosure by such Pledgee on pledged Owned
Shares and the subsequent Transfer thereof by such financial institution
(“Pledging Activity”); provided, that in connection with any Pledging Activity,
prior to such foreclosure or Transfer such Pledgee shall execute a joinder to
this Agreement, in form and substance reasonably acceptable to the Company,
pursuant to which such Pledgee agrees to be subject to the voting obligations
set forth in Section 2.1 of this Agreement with respect to the Owned Shares so
foreclosed on or Transferred; provided, that notwithstanding the foregoing,
other than in the case of a foreclosure and resulting Transfer, no such Transfer
pursuant to clauses (A) or (B) shall relieve the transferring Preferred
Stockholder from its obligations under this Agreement and, in the case of clause
(B), the sole right to vote such Owned Shares shall remain with Preferred
Stockholder absent a foreclosure by a Pledgee.
 
“Person” shall mean any individual, partnership, corporation, governmental
entity, limited liability company, other liability limiting entity,
unincorporated association, trust or estate.
 
2

--------------------------------------------------------------------------------

“Securities Act” shall mean Securities Act of 1933, as amended.
 
“Stockholder Meeting” shall mean a duly called and noticed meeting of the
holders of the Public Preferred Stock.
 
“Transfer” shall mean, with respect to any Owned Shares, the direct or indirect
assignment, sale, transfer, tender, pledge, hypothecation, or the grant,
creation or suffrage of a lien upon, or the gift, placement in trust, or the
Constructive Sale or other disposition of such Owned Shares (including transfers
by testamentary or intestate succession or otherwise by operation of law) or any
right, title or interest therein (including any right or power to vote to which
the holder thereof may be entitled, whether such right or power is granted by
proxy or otherwise), or any change in the record or beneficial ownership of such
Owned Shares, and any agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing.
 
“Voting Period” shall mean the period from and including the date of this
Agreement through and including the Termination Date (defined below).
 
ARTICLE 2
VOTING AGREEMENT AND IRREVOCABLE PROXY
 
Section 2.1        Agreement to Vote.
 
(a)        In the event the Board or a duly appointed officer of the Company
shall call a Stockholder Meeting for the purpose of voting on a proposal or
proposals to approve one or any of the Company Stockholder Matters (defined
below), each of the Preferred Stockholders irrevocably, unconditionally and
individually agrees with the Company that it shall, or shall cause the holder of
record of the Owned Shares on each record date relevant to such a stockholder
vote with respect to such Company Stockholder Matters to, appear at such meeting
in person or represented by a duly executed and non-revoked proxy or otherwise
cause the Owned Shares that are eligible to be voted at such stockholder meeting
to be counted as present thereat for purposes of establishing a quorum at such
meeting.
 
(b)        Each of the Preferred Stockholders irrevocably, unconditionally and
individually agrees with the Company, in connection with the consummation of any
Consent Solicitation and when solicited, with respect to the Amendments, to
consent to a proposal or proposals to the adoption and approval of the
Amendments within two (2) business days after the commencement of the Consent
Solicitation in accordance with the terms of any information or proxy statement
pertaining to the Consent Solicitation, and not withdraw or revoke (or cause not
to be withdrawn or revoked) consent to the Amendments unless and until this
Agreement is terminated in accordance with its terms.
 
(c)       In connection with a Stockholder Meeting or Consent Solicitation, each
of the Preferred Stockholders further irrevocably, unconditionally and
individually agrees with the Company to vote (whether by ballot at a meeting, by
proxy or by executing and returning a stockholder consent), or cause its nominee
holder of record on any applicable record date to vote, all of the Owned Shares
as follows:
 
(i)        If the Company presents to its stockholders for approval a proposal
or proposals that they approve the following (the “Company Stockholder
Matters”), in favor of the approval of such matters: the approval of the
Amendments;
 
(ii)        In favor of the approval of any other matter contemplated by the
Amendments necessary or advisable to consummate the Amendments and the other
transactions contemplated thereby that is presented by the Company for a vote of
its stockholders (including any motion by the chairman of the stockholder
meeting to adjourn, reconvene, recess or otherwise postpone such meeting) ; and
 
3

--------------------------------------------------------------------------------

(iii)        Against any proposals or actions that would: (A) constitute, or
could reasonably be expected to result in, a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
or of the Preferred Stockholders under this Agreement and (B) reasonably be
expected to prevent, impede, frustrate, interfere with, delay, postpone or
adversely affect the Amendments or any of the other transactions contemplated
thereby.
 
(d)        Any vote required to be cast or consent required to be executed
pursuant to this Section 2.1 shall be cast or executed in accordance with the
applicable procedures relating thereto so as to ensure that the Owned Shares are
duly counted for purposes of determining that a quorum is present (if
applicable) and for purposes of recording the results of that vote or consent.
 
(e)        Prior to the expiration of the Voting Period, each of the Preferred
Stockholders individually covenants not to enter into any understanding or
agreement with any Person to vote, consent or give instructions with respect to
the Owned Shares in any manner inconsistent with this Section 2.1.
 
ARTICLE 3
COVENANTS
 
Section 3.1        Voting Period Restrictions. Each of the Preferred
Stockholders agrees that it shall not, during the Voting Period, cause or permit
any Transfer of any or all of the Owned Shares or any interest therein, or any
economic or voting rights with respect thereto (including any rights decoupled
from the underlying securities) or enter into any contract, option or other
arrangement or understanding with respect thereto (including any voting trust or
agreement and the granting of any proxy), other than (a) a Permitted Transfer or
(b) with the prior written consent of the Company.
 
Section 3.2        General Covenants. Each of the Preferred Stockholders agrees
that during the Voting Period such Preferred Stockholder and its Affiliates
shall not: (a) enter into any agreement, commitment, letter of intent, agreement
in principle, or understanding with any person or take any other action that
violates or conflicts with or would reasonably be expected to violate or
conflict with, or result in or give rise to a violation of or conflict with,
each of the Preferred Stockholder’s representations, warranties, covenants and
obligations under this Agreement; or (b) take any action that could restrict or
otherwise affect each of the Preferred Stockholders’ legal power, authority and
right to comply with and perform the covenants and obligations under this
Agreement.
 
Section 3.3        Stop Transfer; Changes in Owned Shares. Each of the Preferred
Stockholders agrees that during the Voting Period (a) this Agreement and the
obligations hereunder shall attach to its Owned Shares and shall be binding upon
any Person to which legal or beneficial ownership of such Owned Shares shall
pass, whether by operation of law or otherwise, including its successors or
assigns and (b) other than as permitted by this Agreement, each of the Preferred
Stockholders shall not request that the Company register the Transfer (by
book-entry or otherwise) of any certificate or uncertificated interest
representing any or all of its Owned Shares. Notwithstanding any Transfer, each
of the Preferred Stockholders shall remain liable for the performance of all of
its obligations under this Agreement.
 
Section 3.4        Public Statements. Each of the Preferred Stockholders agrees
that it will not issue or make any public statement with respect to this
Agreement, the Amendments or any underwritten public offering of shares of stock
of the Company without the prior consent of Company, except as may be required
by law; provided that if any of the Preferred Stockholders proposes to issue any
public statement in compliance with any legally-required disclosure obligations,
it shall use commercially reasonable efforts to consult in good faith with the
Company before doing so.
  
4

--------------------------------------------------------------------------------

Section 3.5        Further Assurances. From time to time and without additional
consideration, each party hereto shall take such further actions, as another
party hereto may reasonably request for the purpose of carrying out and
furthering the intent of this Agreement.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER
 
Each of the Preferred Stockholders hereby represents and warrants to the Company
as follows:
 
Section 4.1        Authority Relative to Agreement; No Conflict.
 
(a)        Each of the Preferred Stockholders has all necessary corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery and performance of this Agreement
by each of the Preferred Stockholders has been duly and validly authorized by
all necessary corporate action, and no other corporate action or proceeding on
the part of any of the Preferred Stockholders is necessary to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly executed and delivered by each of the Preferred Stockholders and, assuming
due authorization, execution and delivery of this Agreement by the other parties
hereto, constitutes a legal, valid and binding obligation of each of the
Preferred Stockholders, enforceable against each of the Preferred Stockholders
in accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights and remedies
generally and (ii) the remedies of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought
(collectively, the “Bankruptcy and Equity Exception”).
 
(b)        Neither the execution and delivery of this Agreement by any of the
Preferred Stockholders nor the performance by any of the Preferred Stockholders
of its obligations hereunder will (i) conflict with or violate any law
applicable to any of the Preferred Stockholders or any of their respective
subsidiaries or by which any property or asset of any of the Preferred
Stockholders or any of their respective subsidiaries is bound or affected
(including the Owned Shares), or (ii) result in any breach of, or constitute a
default (with or without notice or lapse of time, or both) under, or give rise
to any right of termination, acceleration or cancellation of, require the
consent, or notice to or filing with any third party pursuant to, any mortgage,
bond, indenture, agreement, instrument or obligation to which any of the
Preferred Stockholders or any of their respective subsidiaries is a party or by
which any property or asset of any of the Preferred Stockholders or any of their
respective subsidiaries is bound or affected (including the Owned Shares), or
result in the creation of any lien, upon any of the property or assets of any of
the Preferred Stockholders or any of their respective subsidiaries (including
the Owned Shares), except for any of the foregoing as would not impair any of
the Preferred Stockholders’ ability to perform its obligations under this
Agreement.
 
(c)        Stockholder has not entered into any understanding or agreement with
any Person to vote or give instructions with respect to the Owned Shares in any
manner inconsistent with Section 2.1 of this Agreement.
  
5

--------------------------------------------------------------------------------

 
Section 4.2        Ownership of Shares. As of the date hereof, the Owned Shares
of each of the Preferred Stockholders are listed on Exhibit A. Except as
described in any Schedule 13D or 13G filed by any of the Preferred Stockholders
with the U.S. Securities Exchange Commission (“SEC”) on or prior to the date
hereof, or as otherwise disclosed to the Company in writing on or prior to the
date hereof, each of the Preferred Stockholders is the sole record and
beneficial owner and has good, valid and marketable title to, all of the Owned
Shares and has the sole power to vote (or cause to be voted) and to dispose of
(or cause to be disposed of) such Owned Shares without restriction and no
proxies through and including the date hereof have been given in respect of any
or all of such Owned Shares other than proxies which have been validly revoked
prior to the date hereof.
 
Section 4.3        Required Filings and Consents. No consent of, or
registration, declaration or filing with, or notice to, any governmental
authority is required to be obtained or made by or with respect to any of the
Preferred Stockholders or any of their respective subsidiaries in connection
with the execution, delivery and performance of this Agreement, other than (a)
applicable requirements of and filings with the SEC under the Securities Act
and/or the Exchange Act and (b) such other consents, registrations,
declarations, filings or notices the failure of which to be obtained or made
would not impair any of the Preferred Stockholders’ ability to perform its
obligations under this Agreement.
 
Section 4.4        Actions and Proceedings. As of the date of this Agreement,
(a) there is no action, suit, arbitration, investigation, examination,
litigation, lawsuit or other proceeding, whether civil, criminal or
administrative (each, a “Proceeding”), pending or, to the knowledge of each of
the Preferred Stockholders, as applicable, threatened against such Preferred
Stockholder or any of its Affiliates and (b) there is no judgement or order of
any governmental authority outstanding against, or, to the knowledge of each of
the Preferred Stockholders, as applicable, investigation by any governmental
authority involving, such Preferred Stockholder or any of its subsidiaries that,
in each case of clause (a) and (b), would reasonably be expected to prevent,
materially delay, hinder, impair or prevent the exercise by the Company of its
rights under this Agreement or the performance by any of the Preferred
Stockholders of their respective obligations under this Agreement.
 
Section 4.5      Acknowledgement. Each of the Preferred Stockholders understands
and acknowledges that the Company is undertaking the Amendments in reliance upon
the Preferred Stockholders’ execution, delivery and performance of this
Agreement and the covenants, representations and warranties contained herein.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Preferred Stockholders as
follows:
 
Section 5.1        Authority Relative to Agreement; No Conflict.
 
(a)        The Company has all necessary corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by the Company has been
duly and validly authorized by all necessary corporate action by the Company,
and no other corporate action or proceeding on the part of the Company is
necessary to authorize the execution, delivery and performance of this Agreement
by the Company. This Agreement has been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery of this
Agreement by the other parties hereto, constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that such enforcement may be subject to the Bankruptcy and
Equity Exception.
 
6

--------------------------------------------------------------------------------

(b)        Neither the execution and delivery of this Agreement by the Company
nor the performance by the Company of its obligations hereunder will (i)
conflict with or violate any law applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries is bound or affected, or (ii) result in any breach of, or
constitute a default (with or without notice or lapse of time, or both) under,
or give rise to any right of termination, acceleration or cancellation of,
require the consent, or notice to or filing with any third party pursuant to,
any mortgage, bond, indenture, agreement, instrument or obligation to which the
Company or any of its subsidiaries is a party or by which any property or asset
of the Company or any of its subsidiaries is bound or affected, or result in the
creation of a lien, upon any of the property or assets of the Company or any of
its subsidiaries, except for any of the foregoing as would not impair the
Company’s ability to perform its obligations under this Agreement.
 
Section 5.2        Required Filings and Consents. No consent of, or
registration, declaration or filing with, or notice to, any governmental
authority is required to be obtained or made by or with respect to the Company
or any of its subsidiaries in connection with the execution, delivery and
performance of this Agreement, other than (a) applicable requirements of and
filings with the SEC under the Securities Act and/or the Exchange Act and (b)
such other consents, registrations, declarations, filings or notices the failure
of which to be obtained or made would not impair the Company’s ability to
perform its obligations under this Agreement.
 
ARTICLE 6
TERMINATION
 
Section 6.1        Termination. This Agreement and all obligations of the
parties hereunder shall automatically terminate upon the earliest of: (a) the
public announcement by the Company that it will abandon either the Amendments or
the Qualified IPO (as defined in the Amendments); (b) the failure of the Company
to obtain the needed approval of the Amendments on or before November 16, 2020;
or (c) the acceptance for record of the Amendments by the Department of
Assessments and Taxation for the State of Maryland (as applicable, the
“Termination Date”). Upon the termination of this Agreement, neither the Company
nor any of the Preferred Stockholders shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect;
provided, that Sections 7.1, and 7.3 through 7.14 shall survive such
termination. Notwithstanding the foregoing, termination of this Agreement shall
not prevent any party from seeking any remedies (at law or in equity) against
any other party for that party’s breach of any of the terms of this Agreement
prior to the date of termination.
 
ARTICLE 7
MISCELLANEOUS
 
Section 7.1        Publication. The Preferred Stockholders hereby permit and
authorize the Company to publish and disclose in press releases, proxy or
information statements filed with the SEC, any current report of the Company on
Form 8-K and any other disclosures or filings required by applicable law, the
Preferred Stockholders’ identity and ownership of the Owned Shares, the nature
of the Preferred Stockholders’ commitments, arrangements and understandings
pursuant to this Agreement and/or the text of this Agreement. To the extent
practicable and legally permissible, an advance copy of any such filing will be
provided to the Preferred Stockholders.
 
Section 7.2        Amendment. Subject to applicable law, the parties hereto may
modify or amend this Agreement, by written agreement executed and delivered by
the duly authorized officers of each of the respective parties; provided that no
amendment shall be made to this Agreement after the Termination Date.
 
Section 7.3       Specific Performance. The parties agree that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that any party hereto does not perform the
provisions of this Agreement (including failing to take such actions as are
required of it hereunder to consummate this Agreement) in accordance with its
specified terms or otherwise breach such provisions. Accordingly, the parties
acknowledge and agree that the parties shall be entitled to an injunction,
specific performance and other equitable relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof (without
proof of actual damages), in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that any other party has an adequate remedy at law or that any
award of specific performance is not an appropriate remedy for any reason at law
or in equity. Any party seeking an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.
 
7

--------------------------------------------------------------------------------

Section 7.4        Notices. All notices, consents and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by hand delivery, by prepaid overnight courier
(providing written proof of delivery) or by confirmed electronic mail, addressed
as follows:
 
 
(a)
If to the Company:

Telos Corporation
19886 Ashburn Road
Ashburn, Virginia 20147
Email: jvw@telos.com
Attention: Jefferson V. Wright
 
with a copy (which shall not constitute notice) to:
 
Miles & Stockbridge P.C.
100 Light Street
Baltimore, Maryland 21202
Email: cjohnson@mslaw.com
Attention: Christopher R. Johnson
 
 
(b)
If to any of the Preferred Stockholders:
 
Wynnefield Capital Management, LLC

450 Seventh Avenue, Suite 509
New York, NY 10123
Email: nobus@wynnefieldcapital.com
Attention: Nelson Obus
 
with a copy (which shall not constitute notice) to:
 
Whiteford, Taylor & Preston LLP
7 St. Paul Street
Baltimore, Maryland 21202-1626
Email: fjones@wtplaw.com
Attention: Frank S. Jones, Jr.
 
or to such other address or electronic mail address for a party as shall be
specified in a notice given in accordance with this Section 7.4; provided that
any notice received by electronic mail or otherwise at the addressee’s location
on any business day after 5:00 p.m. (addressee’s local time) or on any day that
is not a business day shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next business day; provided, further, that
notice of any change to the address or any of the other details specified in or
pursuant to this Section 7.4 shall not be deemed to have been received until,
and shall be deemed to have been received upon, the later of the date specified
in such notice or the date that is five (5) business days after such notice
would otherwise be deemed to have been received pursuant to this Section 7.4.
 
 
8

--------------------------------------------------------------------------------

Section 7.5        Headings; Titles. Headings and titles of the Articles and
Sections of this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
 
Section 7.6        Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby shall be consummated
as originally contemplated to the fullest extent possible.
 
Section 7.7        Entire Agreement. This Agreement constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.
 
Section 7.8        Assignment. Except as expressly permitted by the terms
hereof, neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of law or otherwise) without the prior written consent of the other parties.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective permitted
successors and assigns. Any attempted assignment in violation of this Section
7.8 shall be null and void.
 
Section 7.9        No Third Party Beneficiaries; Enforcement. This Agreement is
not intended to and shall not confer upon any person other than the parties
hereto and their respective successors and permitted assigns any rights or
remedies hereunder.
 
Section 7.10      Interpretation. The parties have participated collectively in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted collectively by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement. References to any statute shall be deemed to refer
to such statute, as amended, and to any rules or regulations promulgated
thereunder, in each case, as of such date.
  
9

--------------------------------------------------------------------------------

Section 7.11      Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed and construed in accordance with the laws of the
State of Maryland applicable to contracts made and performed entirely within
such state, without regard to any applicable conflicts of law principles that
would cause the application of the laws of another jurisdiction. The parties
hereto agree that any Proceeding brought by any party to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby shall be brought in the Circuit Court
for Montgomery County, Maryland, or if jurisdiction over the matter is vested
exclusively in federal courts, the United States District Court for the District
of Maryland, and the appellate courts to which orders and judgments therefore
may be appealed (collectively, the “Acceptable Courts”). In any such judicial
proceeding, each of the parties further consents to the assignment of any
proceeding in the Circuit Court for Montgomery County, Maryland to the Business
and Technology Case Management Program pursuant to Maryland Rule 16-205 (or any
successor thereof). Each of the parties hereto submits to the jurisdiction of
any Acceptable Court in any Proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby, and hereby irrevocably waives the benefit of
jurisdiction derived from present or future domicile or otherwise in such
Proceeding. Each party hereto irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any Proceeding in any such Acceptable Court or that any such
Proceeding brought in any such Acceptable Court has been brought in an
inconvenient forum. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereto (a) certifies that no
representative of any other party has represented, expressly or otherwise, that
such other party would not, in the event of any action, suit or proceeding, seek
to enforce the foregoing waiver, (b) certifies that it makes this waiver
voluntarily and (c) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement, by, among other things, the mutual waiver
and certifications in this Section 7.11.
 
Section 7.12      Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall together be considered one and the same
agreement. Delivery of an executed signature page to this Agreement by
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
 
Section 7.13      Waiver. Except as provided in this Agreement, no action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
any other party’s obligations to comply with its representations, warranties,
covenants and agreements contained in this Agreement. The waiver by any party
hereto of a breach of any provision hereunder (or any delay in asserting any
such breach) shall not operate or be construed as a waiver of any prior or
subsequent breach of the same or any other provision hereunder or in any other
context.
 
Section 7.14      No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in the Company any direct or indirect ownership or
incidence of ownership of, or with respect to, any Owned Shares. All rights,
ownership and economic benefits of and relating to the Owned Shares shall remain
vested in and belong to the Preferred Stockholders, and this Agreement shall not
confer any right, power or authority upon the Company or any other Person to
direct the Preferred Stockholders (a) in the voting of any of the Owned Shares,
except as otherwise specifically provided herein, or (b) in the performance of
any of the Preferred Stockholders’ duties or responsibilities as stockholders of
the Company.
 
[Signature page follows]
 


10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Preferred Stockholders have caused this
Agreement to be duly executed as of the day and year first above written.
 
 
COMPANY:
 
 
 
TELOS CORPORATION
 
 
 
By:
 /s/ Jerfferson V. Wright

 
Name:
Jefferson V. Wright
 
Title:
Executive V.P. & General Counsel

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Preferred Stockholders have caused this
Agreement to be duly executed as of the day and year first above written.
 
 
PREFERRED STOCKHOLDERS:
 
 
 
WYNNEFIELD PARTNERS SMALL CAP
 
VALUE, L.P.
 
By:
Wynnefield Capital Management, LLC,
 
 
its General Partner
 
 
 
By:
 /s/ Nelson Obus

 
Name: Nelson Obus
 
Title: Co-Managing Member
 
 
 
By:
 /s/ Joshua H. Landes

 
Name: Joshua H. Landes
 
Title: Co-Managing Member
 
 
 
WYNNEFIELD PARTNERS SMALL CAP
 
VALUE L.P. I
 
By:
Wynnefield Capital Management, LLC,
 
 
its General Partner
 
 
 
By:
  /s/ Nelson Obus
 
Name: Nelson Obus
 
Title: Co-Managing Member
 
 
 
By:
 /s/ Joshua H. Landes
 
Name: Joshua H. Landes
 
Title: Co-Managing Member
 
 
 
WYNNEFIELD CAPITAL, INC. PROFIT
 
SHARING PLAN
 
By:
Wynnefield Capital, Inc.
 
 
 
By:
  /s/ Nelson Obus
 
Name: Nelson Obus
 
 
 
WYNNEFIELD SMALL CAP VALUE
 
OFFSHORE FUND, LTD.
 
By:
Wynnefield Capital, Inc.
 
 
 
By:
  /s/ Nelson Obus
 
Name: Nelson Obus

 
 

--------------------------------------------------------------------------------

 
 
 
MINERVA ADVISORS LLC
 
 
 
By:
 /s/ David P. Cohen

 
David P. Cohen, President
 
 
 
MINERVA GROUP, LP
 
 
 
By:
MINERVA GP, LP, its General Partner
 
 
 
By:
MINERVA GP, INC., its General Partner
 
 
 
By:
 /s/ David P. Cohen
 
David P. Cohen, President
 
 
 
MINERVA GP, LP
 
 
 
By:
MINERVA GP, INC., its General Partner
 
 
 
By:
 /s/ David P. Cohen
 
David P. Cohen, President
 
 
 
MINERVA GP, INC.
 
 
 
By:
 /s/ David P. Cohen
 
David P. Cohen, President
 
 
 
 /s/ David P. Cohen
 
David P. Cohen

 

--------------------------------------------------------------------------------

  
 
VICTOR A. MORGENSTERN
 
GRANTOR RETAINED ANNUITY
 
TRUST 2020 #2
 
 
 
By:
 /s/ Victor Morgenstern

 
Name:
Victor Morgenstern
 
Title:
Trustee
 
 
 
JUDD MORGENSTERN REVOCABLE
 
TRUST
 
 
 
By:
 /s/ Judd Morgenstern

 
Name:
Judd Morgenstern
 
Title:
Trustee
 
 
 
JENNIFER MORGENSTERN
 
IRREVOCABLE TRUST
 
 
 
By:
 /s/ Jennifer Morgenstern

 
Name:
Jennifer Morgenstern
 
Title:
Trustee
 
 
 
ROBYN MORGENSTERN IRREVOCABLE
 
TRUST
 
 
 
By:
 /s/ Robyn Morgenstern

 
Name:
Robyn Morgenstern
 
Title:
Trustee
 
 
 
JUDD MORGENSTERN IRREVOCABLE
 
TRUST
 
 
 
By:
 /s/ Judd Morgenstern

 
Name:
Judd Morgenstern
 
Title:
Trustee
 
 
 
VICTOR A. MORGENSTERN
 
GRANDCHILDREN TRUST
 
 
 
By:
 /s/ Faye Morgenstern

 
Name:
Faye Morgenstern
 
 
Title:
Trustee
 
 
 
By:
Name:
Title:
/s/ Antonio Gracias

Antonio Gracias
Trustee
 
 
  
 /s/ Victor Morgenstern

(SEAL)
 
Victor Morgenstern
 
 
 
 
 /s/ Faye Morgentern

(SEAL)
 
Faye Morgenstern
 
 
 
 
 /s/ Judd Morgenstern

(SEAL)
 
Judd Morgenstern
 
 
 
   /s/ Jennifer Morgenstern

(SEAL)
 
Jennifer Morgenstern
     
 
/s/ Robyn Morgenstern

 
 
(SEAL)
 
Robyn Morgenstern





 
 /s/ Antonio Gracias

 
(SEAL)
 
Antonio Gracias





 
 /s/ Gary Levenstein

 
(SEAL)
 
Gary Levenstein           






--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
OWNED SHARES
 
Wynnefield Preferred Stockholders
No. of Owned Shares
Wynnefield Partners Small Cap Value, L.P.;
Wynnefield Partners Small Cap Value L.P. I;
Wynnefield Capital, Inc. Profit Sharing Plan;
Wynnefield Small Cap Value Offshore Fund, Ltd.
165,760
261,456
15,000
112,549
TOTAL
554,765

 
Minerva Preferred Stockholder
No. of Owned Shares
Minerva Advisors, LLC
122,608
Minerva Group, LP
153,343
David P. Cohen
7,433
TOTAL
283,384

 
Morgenstern Preferred Stockholders
No. of Owned Shares
Victor A. Morgenstern Grantor Retained Annuity Trust 2020 #2
67,000
Judd Morgenstern Revocable Trust
40,000
Jennifer Morgenstern Irrevocable Trust
20,000
Robyn Morgenstern Irrevocable Trust
20,000
Judd Morgenstern Irrevocable Trust
20,000
Victor A. Morgenstern Grandchildren Trust
13,100
TOTAL:
180,100

 

--------------------------------------------------------------------------------



EXHIBIT B
 
SECOND ARTICLES OF AMENDMENT AND RESTATEMENT
 
[Attached]
 

--------------------------------------------------------------------------------

   TELOS CORPORATION
 
SECOND ARTICLES OF AMENDMENT AND RESTATEMENT
 
FIRST:            Telos Corporation, a Maryland corporation (the “Corporation”),
desires to amend and restate its charter as currently in effect and as
hereinafter amended.
 
SECOND:       Upon the filing (the “Effective Time”) of these Second Articles of
Amendment and Restatement, each share of the Class B Common Stock, no par value
per share, of the Corporation issued and outstanding immediately prior to the
Effective Time (the “Class B Common Stock”) shall automatically, without further
action on the part of the Corporation or any holder of Class B Common Stock, be
reclassified and become one fully paid and nonassessable share of Class A Common
Stock, no par value per share, of the Corporation (“Class A Common Stock”). The
conversion of the Class B Common Stock into Class A Common Stock will be deemed
to occur at the Effective Time. From and after the Effective Time, certificates
representing the Class B Common Stock shall represent the number of shares of
Class A Common Stock into which such Class B Common Stock shall have been
converted pursuant to these Second Articles of Amendment and Restatement.
 
THIRD:          The Class A Common Stock shall, at the Effective Time, be
renamed and redesignated as common stock, par value $0.001 per share, of the
Corporation.
 
FOURTH:      The following provisions are all the provisions of the charter of
the Corporation currently in effect and as hereinafter amended:
 
ARTICLE I
 
NAME
 
The name of the corporation (the “Corporation”) is: Telos Corporation
 
ARTICLE II
 
PURPOSE
 
The purposes for which the Corporation is formed are to engage in any lawful act
or activity for which corporations may be organized under the general laws of
the State of Maryland as now or hereafter in force.
 
 
ARTICLE III
 
PRINCIPAL OFFICE AND RESIDENT AGENT
 
The address of the principal office of the Corporation in the State of Maryland
is 11 N Washington Street, Suite 700, Rockville, Maryland 20850. The name of the
resident agent of the Corporation in the State of Maryland is Incorp Services,
Inc., 1519 York Road, Lutherville, Maryland 21093. The resident agent is a
Maryland corporation.
 

--------------------------------------------------------------------------------

ARTICLE IV
 
PROVISIONS FOR DEFINING, LIMITING
AND REGULATING CERTAIN POWERS OF THE
CORPORATION AND OF THE STOCKHOLDERS AND DIRECTORS
 
Section 4.1 Number, Election of Directors. The business and affairs of the
Corporation shall be managed under the direction of the Board of Directors. The
number of directors of the Corporation is nine (9), including two (2) Class D
Directors elected by holders of the Exchangeable Preferred Stock (defined
below), which number may be increased or decreased only by the Board of
Directors pursuant to the Bylaws of the Corporation (the “Bylaws”), but shall
never be less than the minimum number required by the Maryland General
Corporation Law (the “MGCL”). The names of the current directors who shall serve
until their successors are duly elected and qualify are:
 

 
John B. Wood
 
 
Bernard C. Bailey
 
 
David Borland
 
 
Lt. Gen. (ret) Bruce R. Harris
 
 
Bonnie Carroll
 
 
Maj. Gen. (ret) John W. Maluda
 
 
Robert J. Marino
 
 
 
 
 
Class D Directors
 
 
Andrew R. Siegel
 
 
William H. Alderman
 

 
The directors (other than any director elected solely by holders of shares of
one or more classes or series of Preferred Stock of the Corporation) shall be
elected and serve until the next annual meeting of stockholders and, in each
case, until their successors are duly elected and qualify or until their earlier
death, resignation or removal. Except as may be provided by the Board of
Directors in setting the terms of any class or series of Preferred Stock, and
except for any vacancy among directors that may be elected by a class or series
of Preferred Stock voting separately as such class or series, any and all
vacancies on the Board of Directors may be filled only by the affirmative vote
of a majority of the remaining directors in office, even if the remaining
directors do not constitute a quorum, and any director elected to fill a vacancy
shall serve for the remainder of the full term of the class in which such
vacancy occurred and until a successor is duly elected and qualifies.
 
Section 4.2 Extraordinary Actions. Except as may be provided by the Board of
Directors in setting the terms of classified or reclassified shares of stock
pursuant to Section 5.3 or as specifically provided in Section 4.5 (relating to
removal of directors), notwithstanding any provision of law requiring any action
to be taken or approved by the affirmative vote of stockholders entitled to cast
a greater number of votes, any such action shall be effective and valid if (i)
declared advisable by the Board of Directors, and (ii) taken or approved by the
affirmative vote of stockholders entitled to cast a majority of all the votes
entitled to be cast on the matter.
 
2

--------------------------------------------------------------------------------

Section 4.3 Authorization by Board of Stock Issuance. The Board of Directors may
authorize the issuance from time to time of shares of stock of the Corporation
of any class or series, whether now or hereafter authorized, or securities or
rights convertible into shares of its stock of any class or series, whether now
or hereafter authorized, for such consideration as the Board of Directors may
deem advisable (or without consideration in the case of a stock split or stock
dividend), subject to such restrictions or limitations, if any, as may be set
forth in the Charter (as defined in the MGCL) of the Corporation or the Bylaws.
 
Section 4.4 Preemptive and Appraisal Rights. Except as may be provided by the
Board of Directors in setting the terms of classified or reclassified shares of
stock pursuant to Section 5.3 or as may otherwise be provided by a contract
approved by the Board of Directors, no holder of shares of stock of the
Corporation shall, as such holder, have any preemptive right to purchase or
subscribe for any additional shares of stock of the Corporation or any other
security of the Corporation which it may issue or sell. After a Qualified IPO
(as defined in paragraph 7 of Section 5.4 of this Charter) and except as may be
provided in Subtitle 7 of Title 3 of the MGCL, holders of shares of stock shall
not be entitled to exercise any rights of an objecting stockholder provided for
under Title 3, Subtitle 2 of the MGCL or any successor statute unless the Board
of Directors, upon such terms and conditions as specified by the Board of
Directors, shall determine that such rights apply, with respect to all or any
shares of all or any classes or series of stock, to one or more transactions
occurring after the date of such determination in connection with which holders
of such shares would otherwise be entitled to exercise such rights.
 
Section 4.5 Removal of Directors. Subject to the rights of holders of one or
more classes or series of stock established pursuant to Section 5.3 hereof to
elect or remove one or more directors (including the rights of the holders of
Exchangeable Preferred Stock to elect Class D Directors), any director, or the
entire Board of Directors, may be removed from office at any time, but only by
the affirmative vote of stockholders entitled to cast at least two-thirds of the
votes entitled to be cast generally in the election of directors.
 
ARTICLE V
 
STOCK
 
Section 5.1 Authorized Shares. The Corporation has authority to issue
260,000,000 shares of stock, consisting of 250,000,000 shares of common stock,
par value $0.001 per share (“Common Stock”) and 10,000,000 shares of preferred
stock, par value $0.01 per share (“Preferred Stock”). The aggregate par value of
all authorized shares of stock having par value is $350,000. The Board of
Directors, with the approval of a majority of the entire Board and without any
action by the stockholders of the Corporation, may amend the Charter from time
to time to increase or decrease the aggregate number of shares of stock or the
number of shares of stock of any class or series that the Corporation has
authority to issue.
 
3

--------------------------------------------------------------------------------

Section 5.2 Common Stock. Except as may otherwise be specified in the Charter,
each share of Common Stock shall entitle the holder thereof to one vote. The
Board of Directors may reclassify any unissued shares of Common Stock from time
to time into one or more classes or series of stock.
 
Section 5.3 Preferred Stock. The Board of Directors may classify or reclassify
any unissued shares of stock from time to time, in one or more classes or series
of Preferred Stock by setting or changing the preferences, covenants or other
rights, voting powers, privileges, restrictions, limitations as to dividends or
other distributions, qualifications and terms and conditions of redemption for
each class or series thereof.
 
Section 5.4 Exchangeable Preferred Stock. Under the power contained in Section
5.3, the Board of Directors classified and designated six million (6,000,000)
authorized shares of Preferred Stock, par value $0.01 per share, of the
Corporation as shares of 12% Cumulative Exchangeable Redeemable Preferred Stock
(the “Exchangeable Preferred Stock”), par value $0.01 per share, with the
following powers, preferences, rights, qualifications, limitations, restrictions
and other provisions:
 

 
1.
Rank. The Exchangeable Preferred Stock shall rank, with respect to dividend
rights and rights on liquidation, winding up and dissolution, (a) junior to any
other class or series of the Preferred Stock of the Corporation the terms of
which shall specifically provide that such class or series shall rank prior to
the Exchangeable Preferred Stock (any such other securities are referred to
herein collectively as the “Senior Securities”), (b) on a parity with any other
class or series of the Preferred Stock of the Corporation the terms of which
shall specifically provide that such class or series shall rank on a parity with
the Exchangeable Preferred Stock (the Exchangeable Preferred Stock and any such
other securities are referred to herein collectively as the “Parity
Securities”), and (c) prior to the Common Stock and any other class or series of
the Preferred Stock of the Corporation the terms of which specifically provide
that such class or series shall rank junior to the Exchangeable Preferred Stock
(any of such other securities of the Corporation to which the Exchangeable
Preferred Stock ranks prior, including the Common Stock, are referred to herein
collectively as the “Junior Securities”).

 
 
2.
Dividends. (a) The holders of the shares of Exchangeable Preferred Stock will be
entitled to receive, when, as and if declared by the Board of Directors, out of
funds legally available for the payment of dividends, cumulative dividends at
the annual rate of 12% ($1.20) per share and no more. Such dividends shall be
payable, in preference to dividends on the Junior Securities, in equal
semi-annual payments out of funds legally available therefor (a) commencing with
the first sixth-month anniversary of the first of the following to occur after
the effective date (the “Effective Date”) of the merger of C3 Acquisition Corp.,
a Delaware corporation, with and into the Corporation (i) the fifteenth day of
the month in which the Effective Date occurs or (ii) the first day of the
following month, and (b) on each sixth-month anniversary thereof (each of such
dates being a “Dividend Payment Date”). Such dividends shall be paid to the
holders of record at the close of business on the date specified by the Board of
Directors at the time such dividends are declared; provided, however, that such
date shall not be more than 90 days prior to the respective Dividend Payment
Date. Dividends payable on shares of Exchangeable Preferred Stock (whether
payable in cash or in stock) shall be fully cumulative and shall accrue (whether
or not earned or declared), without interest, from the date of issuance of the
Exchangeable Preferred Stock at the Effective Date. Any dividends payable with
respect to the Exchangeable Preferred Stock during the first six years after the
Effective Date may be paid (subject to restrictions under applicable state law),
in the sole discretion of the Board of Directors, in cash or by issuing
additional fully paid and nonassessable shares of Exchangeable Preferred Stock
at the rate of 0.06 of a share for each $.60 of such dividends not paid in cash,
and the issuance of such additional shares shall constitute full payment of such
dividends. The Corporation shall not issue fractions of Exchangeable Preferred
Stock (“Fractional Shares”) in payment of any dividends. In lieu of any
Fractional Shares, the Corporation will cause all Fractional Shares otherwise
issuable to be aggregated and sold on the open market by an agent of the
Corporation, and each holder of Exchangeable Preferred Stock otherwise entitled
to receive a Fractional Share shall receive a cash payment in lieu thereof equal
to such holder's proportionate interest in the net proceeds of the sale or sales
of all such Fractional Shares in the open market within 20 days after the
Dividend Payment Date. The Corporation’s dividend payment obligations under this
paragraph 2(a) shall be discharged upon the delivery to such agent of the
certificate or certificates representing shares of Exchangeable Preferred Stock
equal to the aggregate of such Fractional Shares. All shares of Exchangeable
Preferred Stock which may be issued as a dividend with respect to the
Exchangeable Preferred Stock will thereupon be duly authorized, validly issued,
fully paid and nonassessable and free of all liens and charges.

 
4

--------------------------------------------------------------------------------

(b)           All dividends paid with respect to shares of the Exchangeable
Preferred Stock pursuant to paragraph 2(a) of this Section 5.4 shall be paid pro
rata to the holders entitled thereto.
 
(c)            Notwithstanding anything contained herein to the contrary, no
cash dividends (other than the payment of cash in lieu of the issuance of
Fractional Shares) on shares of Exchangeable Preferred Stock, the Parity
Securities or the Junior Securities shall be declared by the Board of Directors
and paid or set apart for payment by the Corporation at such time as the terms
and provisions of any agreement regarding the borrowing of funds or the
extension of credit which is binding upon the Corporation or any subsidiary of
the Corporation (all such Agreements of the corporation and its subsidiaries are
referred to collectively herein as the “Debt Agreements”), specifically prohibit
such declaration, payment or setting apart for payment or provide that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder or, in the case of a Debt Agreement binding on a
subsidiary of the Corporation, prohibit or restrict the payment of dividends or
the making of loans to the Corporation by such subsidiary of the Corporation,
prohibit or restrict the payment of dividends for the purpose of paying such
dividends; provided, however, that nothing in this paragraph 2(c) shall in any
way or under any circumstances be construed or deemed to require the Board of
Directors to declare or the Corporation to pay or set apart for payment any cash
dividends on shares of the Exchangeable Preferred Stock at any time, whether
permitted by any of the Debt Agreements or not.
 
5

--------------------------------------------------------------------------------

(d)(i)        If at any time the Corporation shall have failed to pay full
dividends which have accrued (whether or not declared) on any Senior Securities,
no cash dividends (other than the payment of cash in lieu of the issuance of
Fractional Shares) shall be declared by the Board of Directors or paid or set
apart for payment by the Corporation on shares of the Exchangeable Preferred
Stock or any other Parity Securities unless, prior to or concurrently with such
declaration, payment or setting apart for payment, all accrued and unpaid
dividends on all outstanding shares of such Senior Securities shall have been or
be declared and paid or set apart for payment. No full dividends shall be
declared or paid or set apart for payment on any Parity Securities for any
period unless full cumulative dividends have been or contemporaneously are
declared and paid or declared and a sum sufficient for the payment thereof set
apart for such payment on the Exchangeable Preferred Stock for all dividend
payment periods terminating on or prior to the date of payment of such full
cumulative dividends. If any dividends are not paid in full, as aforesaid, upon
the shares of the Exchangeable Preferred Stock and any other Parity Securities,
all dividends declared upon shares of the Exchangeable Preferred Stock and any
other Parity Securities shall be declared and paid pro rata so that the amount
of dividends declared and paid per share on the Exchangeable Preferred Stock and
such other Parity Securities shall in all cases bear to each other the same
ratio that accrued dividends per share on the Exchangeable Preferred Stock and
such other Parity Securities bear to each other. No interest, or sum of money in
lieu of interest, shall be payable in respect of any dividend payment or
payments on the Exchangeable Preferred Stock or any other Parity Securities
which may be in arrears.
  
(ii)    The Corporation shall not declare, pay or set apart for payment any
dividend on any of the Exchangeable Preferred Stock or make any payment on
account of, or set apart for payment money for a sinking or other similar fund
for, the purchase, redemption or other retirement of, any of the Exchangeable
Preferred Stock or any warrants, rights, calls or options exercisable for or
convertible into any of the Exchangeable Preferred Stock, or make any
distribution in respect thereof, either directly or indirectly, and whether in
cash, obligations or shares of the Corporation, or other property (other than
distributions or dividends in shares of Exchangeable Preferred Stock to the
holders thereof), and shall not permit any corporation or other entity directly
or indirectly controlled by the Corporation to purchase or redeem any of the
Exchangeable Preferred Stock or any warrants, rights, calls or options
exercisable for or convertible into any of the Exchangeable Preferred Stock,
unless prior to or concurrently with such declaration, payment, setting apart
for payment, purchase or distribution, as the case may be, all accrued and
unpaid dividends on shares of any Senior Securities shall have been or be duly
paid in full and all redemption payments which have become due with respect to
such Senior Securities shall have been or be duly discharged.
 
6

--------------------------------------------------------------------------------

Any dividend not paid pursuant to paragraph (2) of this Section 5.4 shall be
fully cumulative and shall accrue (whether or not declared), without interest,
as set forth in paragraph (2)(a) of this Section 5.4.
 
(e)           Holders of shares of the Exchangeable Preferred Stock shall be
entitled to receive the dividends provided for in paragraph (2)(a) of this
Section 5.4 in preference to and in priority over any dividends upon any of the
Junior Securities.
 
(f)            Subject to the foregoing provisions of this paragraph (2) of this
Section 5.4, the Board of Directors may declare, and the Corporation may pay or
set apart for payment, dividends and other distributions on any of the Junior
Securities, and may purchase or otherwise redeem any of the Junior Securities or
any warrants, rights or options exercisable for or convertible into any of the
Junior Securities, and the holders of the shares of the Exchangeable Preferred
Stock shall not be entitled to share therein.
  
3.             Liquidation Preference. (a) In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Corporation, the holders of shares of Exchangeable Preferred Stock then
outstanding shall be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders an amount in cash equal to $10
for each share outstanding, plus an amount in cash equal to all accrued but
unpaid dividends (whether or not earned or declared) thereon to the date fixed
for liquidation, dissolution or winding up before any payment shall be made or
any assets distributed to the holders of any of the Junior Securities; provided,
however, that the holders of outstanding shares of the Exchangeable Preferred
Stock shall not be entitled to receive such liquidation payment until the
liquidation payments on all outstanding shares of Senior Securities, if any,
shall have been paid in full. Except as provided in the preceding sentence,
holders of Exchangeable Preferred Stock shall not be entitled to any
distribution in the event of liquidation, dissolution or winding up of the
affairs of the Corporation. If the assets of the Corporation are not sufficient
to pay in full the liquidation payments payable to the holders of outstanding
shares of the Exchangeable Preferred Stock and any Parity Securities, then the
holders of such shares shall share ratably in such distribution of assets in
accordance with the amount which would be payable on such distribution if the
amounts to which the holders of outstanding shares of Exchangeable Preferred
Stock and the holders of outstanding shares of such other Parity Securities are
entitled were paid in full.
 
(b)           For the purpose of this paragraph 3 of this Section 5.4, neither
the voluntary sale, lease, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all the
property or assets of the Corporation nor the consolidation or merger of the
Corporation with one or more other corporations shall be deemed to be a
liquidation, dissolution or winding up, voluntary or involuntary, unless such
voluntary sale, lease, conveyance, exchange or transfer shall be in connection
with a plan of liquidation, dissolution or winding up of the business of the
Corporation.
 
7

--------------------------------------------------------------------------------

4.              Redemption. (a) Subject to the legal availability of funds, any
contractual restrictions then binding on the Corporation (including restrictions
under Debt Agreements) and applicable state law, the Corporation may redeem at
its option, at any time, the Exchangeable Preferred Stock, in whole or in part,
at a redemption price of $10 per share together with all accrued and unpaid
dividends (whether or not earned or declared) thereon to the date fixed for
redemption, without interest. As of June 30, 2020 the redemption price set forth
in the foregoing sentence was $141,121,484.
 
(b)       Subject to the legal availability of funds, any contractual
restrictions then binding on the Corporation (including restrictions under Debt
Agreements) and applicable state law, commencing on the first Dividend Payment
Date after the sixteenth anniversary of the Effective Date and on the first
Dividend Payment Date after each anniversary of the Effective Date thereafter
(each date separately referred to as a “Mandatory Redemption Date”), so long as
any shares of the Exchangeable Preferred Stock shall be outstanding, the
Corporation shall set aside, in trust, as and for a sinking fund for the
Exchangeable Preferred Stock, a sum sufficient to redeem and shall redeem in
each year an amount equal to at least 20% of the greatest number of shares of
Exchangeable Preferred Stock issued and outstanding at any time, at a redemption
price of $10 per share together with all accrued and unpaid dividends (whether
or not earned or declared) thereon to the date fixed for redemption, without
interest, and on the first Dividend Payment Date following the twentieth
anniversary of the Effective Date, the Corporation shall set aside pursuant to
paragraph 6 of this Section 5.4 a sum sufficient to redeem and shall redeem all
outstanding shares of Exchangeable Preferred Stock at a redemption price of $10
per share together with all accrued and unpaid dividends (whether or not earned
or declared) to such date.
 
(c)       Shares of Exchangeable Preferred Stock which have been issued and
reacquired in any manner, including shares purchased or redeemed, shall (upon
compliance with any applicable provisions of law) have the status of authorized
and unissued shares.
 
(d)       Notwithstanding the foregoing provisions of paragraph 4 of this
Section 5.4, if full cumulative dividends on all outstanding shares of
Exchangeable Preferred Stock shall not have been paid or are not
contemporaneously declared and paid for all past dividend periods, the
Corporation may not redeem shares of Exchangeable Preferred Stock pursuant to
paragraph 4(a) of this Section 5.4 unless the shares to be redeemed are selected
pro rata (with rounding to the nearest whole share).
 
(e)       If the Corporation shall fail to discharge its obligation to redeem
shares of Exchangeable Preferred Stock pursuant to paragraph 4(b) of this
Section 5.4 (the “Mandatory Redemption Obligation”), the Mandatory Redemption
Obligation shall be discharged as soon as the Corporation is able to discharge
such Mandatory Redemption Obligation.
 
5.       [RESERVED]
  
8

--------------------------------------------------------------------------------

6.      Procedure for Redemption. (a) In the event that fewer than all the
outstanding shares of Exchangeable Preferred Stock are to be redeemed, the
number of shares to be redeemed shall be determined, subject to the provisions
of paragraphs 4(b) and 4(d) of this Section 5.4, by the Board of Directors of
the Corporation and the shares to be redeemed shall be selected by lot or pro
rata as may be determined by the Board of Directors, except that in any
redemption of fewer than all the outstanding shares of Exchangeable Preferred
Stock, the Corporation may first redeem all shares held by any holders of a
number of shares not to exceed 100 as may be specified by the Corporation.
 
(b)     In the event the Corporation shall redeem shares of Exchangeable
Preferred Stock, notice of such redemption shall be given by first class mail,
postage prepaid, and mailed not less than 30 days nor more than 60 days prior to
the redemption date, to each holder of record of the shares to be redeemed at
such holder's address as the same appears on the stock register of the
Corporation; provided, however, that no failure to give such notice nor any
defect therein shall affect the validity of the proceeding for the redemption of
any shares of Exchangeable Preferred Stock to be redeemed except as to the
holder to whom the Corporation has failed to give said notice or except as to
the holder whose notice was defective. Each such notice shall state: (i) the
redemption date; (ii) the number of shares of Exchangeable Preferred Stock to be
redeemed and, if less than all the shares held by such holder are to be
redeemed, the number of shares of Exchangeable Preferred Stock held by such
holder to be redeemed; (iii) the redemption price; (iv) the place or places
where certificates for such shares are to be surrendered for payment of the
redemption price; and (v) that dividends on the shares to be redeemed will cease
to accrue on such redemption date or the date of exchange.
 
(c)     Notice having been mailed as aforesaid and provided that on or before
the redemption date all funds necessary for such redemption shall have been set
aside by the Corporation, separate and apart from its other funds, in trust for
the pro rata benefit of the holders of the shares so called for redemption so as
to be and to continue to be available therefor, then, from and after the
redemption date, dividends on the shares of Exchangeable Preferred Stock so
called for redemption shall cease to accrue, and said shares shall no longer be
deemed to be outstanding and shall not have the status of shares of Exchangeable
Preferred Stock, and all rights of the holders thereof as stockholders of the
Corporation (except the right to receive from the Corporation the redemption
price and any accrued and unpaid dividends, whether or not earned or declared)
shall cease. Upon surrender, in accordance with said notice of the certificates
for any shares so redeemed (properly endorsed or assigned for transfer, if the
Board of Directors shall so require and the notice shall so state), such shares
shall be redeemed by the Corporation at the redemption price aforesaid. In case
fewer than all the shares represented by any such certificate are redeemed, a
new certificate or certificates shall be issued representing the unredeemed
shares without cost to the holder thereof.
 
(d)     If such notice of redemption shall have been duly given, and if, prior
to the redemption date, the Corporation shall have irrevocably deposited the
aggregate redemption price of the shares of Exchangeable Preferred Stock to be
redeemed in trust for the pro rata benefit of the holders of the shares of
Exchangeable Preferred Stock to be redeemed, so as to be and to continue to be
available therefor, with a bank or trust company (having capital and surplus of
not less than $50,000,000) in the borough of Manhattan, City of New York, then,
upon making such deposit, holders of the shares of Exchangeable Preferred Stock
called for redemption shall cease to be stockholders with respect to such shares
and thereafter such shares shall no longer be transferable on the books of the
Corporation and such holders shall have no interest in or claim against the
Corporation with respect to such shares (including dividends thereon accrued
after such redemption date) except the right to receive payment of the
redemption price (including all dividends (whether or not earned or declared)
accrued and unpaid to the date fixed for redemption) upon surrender of their
certificates, without interest. Any funds deposited and unclaimed at the end of
one year from the date fixed for redemption shall be repaid to the Corporation
upon its request, after which repayment the holders of shares called for
redemption shall look only to the Corporation as a general creditor for payment
of the redemption price.
 
9

--------------------------------------------------------------------------------

7.      Voting Rights. (a) The holders of record of shares of Exchangeable
Preferred Stock shall not be entitled to any voting rights except as provided in
the Charter or as otherwise provided by law.
 
(b)(i)           If at any time or times dividends payable on Exchangeable
Preferred Stock shall be in arrears and unpaid for three consecutive full
semi-annual periods, then the number of directors constituting the Board of
Directors, without further action, shall be increased by up to two directors and
the holders of Exchangeable Preferred Stock shall have the exclusive right,
voting separately as a class, to elect the directors of the Corporation to fill
such newly created directorships, which directors shall be designated “Class D”
directors, the remaining directors to be elected by the other class or classes
of stock entitled to vote therefor, at each meeting of stockholders held for the
purpose of electing directors.
 
(ii)       Whenever such voting right shall have vested, such right may be
exercised initially either at a special meeting of the holders of Exchangeable
Preferred Stock, called as hereinafter provided, or at any annual meeting of
stockholders held for the purpose of electing directors, and thereafter at each
annual meeting. Such voting right shall continue until such time as: (1) all
dividends accumulated on Exchangeable Preferred Stock shall have been paid in
full (subject to revesting in the event of each and every subsequent failure of
the Corporation to pay dividends for the requisite number of periods as
described above), (2) the rights of holders of the Exchangeable Preferred Stock
shall have terminated pursuant to paragraph 6 of this Section 5.4, or (3) an
ERPS Conversion Event; at which time, in each such case, such voting right of
the holders of Exchangeable Preferred Stock shall automatically terminate.
  
(iii)       At any time when such voting right shall have vested in the holders
of the Exchangeable Preferred Stock and if such right shall not already have
been initially exercised, a proper officer of the Corporation shall, upon the
written request of any holder of record of Exchangeable Preferred Stock then
outstanding, addressed to the Secretary of the Corporation, call a special
meeting of holders of Exchangeable Preferred Stock. Such meeting shall be held
at the earliest practicable date upon the notice required for annual meetings of
stockholders at the place for holding annual meetings of stockholders of the
Corporation or, if none, at a place designated by the Secretary of the
Corporation. If such meeting shall not be called by the proper officers of the
Corporation within 30 days after the personal service of such written request
upon the Secretary of the Corporation, or within 30 days after mailing the same
within the United States, by registered mail, addressed to the Secretary of the
Corporation at its principal office (such mailing to be evidenced by the
registry receipt issued by the postal authorities), then the holders of record
of 10% of the shares of Exchangeable Preferred Stock then outstanding may
designate in writing a holder of Exchangeable Preferred Stock to call such
meeting at the expense of the Corporation, and such meeting may be called by
such person so designated upon the notice required for annual meetings of
stockholders and shall be held at the same place as is elsewhere provided in
this paragraph 7(b)(iii) or at such other place as is selected by such person so
designated. Any holder of Exchangeable Preferred Stock which would be entitled
to vote at any such meeting shall have access to the stock books of the
Corporation for the purpose of causing a meeting of stockholders to be called
pursuant to the provisions of this paragraph. Notwithstanding the provisions of
this paragraph, however, no such special meeting shall be called during a period
within 90 days immediately preceding the date fixed for the next annual meeting
of stockholders.
  
10

--------------------------------------------------------------------------------

(iv)       At any meeting held for the purpose of electing directors at which
the holders of Exchangeable Preferred Stock shall have the right to elect
directors as provided herein, the presence in person or by proxy of the holders
of a majority of the then outstanding shares of Exchangeable Preferred Stock
shall be required and be sufficient to constitute a quorum of such class for the
election of directors by such class. At any such meeting or adjournment thereof,
(x) the absence of a quorum of the holders of Exchangeable Preferred Stock and
the absence of a quorum or quorums of the holders of capital stock entitled to
elect such other directors shall not prevent the election of directors to be
elected by the holders of Exchangeable Preferred Stock and (y) in the absence of
a quorum of the holders of any such class of stock entitled to vote for the
election of directors, a majority of the holders present in person or by proxy
of such class shall have the power to adjourn the meeting insofar as it relates
to the election of directors which the holders of such class are entitled to
elect, from time to time, without notice (except as required by law) other than
announcement at the meeting, until a quorum shall be present.
 
(v)       The term of office of all directors elected by the holders of
Exchangeable Preferred Stock pursuant to paragraph 7(b)(i) of this Section 5.4
in office at any time when the aforesaid voting rights are vested in the holders
of Exchangeable Preferred Stock shall terminate upon the election of their
successors at any meeting of stockholders for the purpose of electing directors.
Upon any termination of the aforesaid voting rights in accordance with paragraph
7(b)(ii) of this Section 5.4, the term of office of all directors elected by the
holders of Exchangeable Preferred Stock pursuant to paragraph 7(b)(i) of this
Section 5.4 then in office shall thereupon terminate and upon such termination
the number of directors constituting the Board of Directors shall, without
further action, be reduced by the number of directors by which the number of
directors constituting the Board of Directors shall have been increased pursuant
to paragraph 7(b)(i) of this Section 5.4, subject always to the increase of the
number of directors pursuant to paragraph 7(b)(i) of this Section 5.4 in case of
the future right of the holders of Exchangeable Preferred Stock to elect
directors as provided herein.
  
11

--------------------------------------------------------------------------------

(vi)       Notwithstanding any other provision hereof (including but not limited
to Section 4.1), in any case of any vacancy occurring among the directors so
elected, the remaining director, if any, who shall have been so elected may
appoint a successor to hold office for the unexpired term of the director whose
place shall be vacant. If all directors so elected by the holders of
Exchangeable Preferred Stock shall cease to serve as directors before their
terms shall expire, then notwithstanding any other provision hereof (including
but not limited to Section 4.1), the holders of Exchangeable Preferred Stock
then outstanding may, at a special meeting of the holders called as provided
above, elect successors to hold office for the unexpired terms of the directors
whose places shall be vacant.
 
(vii)      Notwithstanding any other provision hereof (including but not limited
to Section 4.5), any Class D director or all Class D directors may be removed
from office at any time by the affirmative vote of a majority of all the votes
entitled to be cast in the election of Class D directors.
 
(c)     [Reserved]
 
(d)    So long as any shares of Exchangeable Preferred Stock are outstanding,
the Corporation shall not, without the affirmative vote of the holders of at
least a majority of the then outstanding Exchangeable Preferred Stock voting
separately as a class change by amendment to the Corporation’s Charter or
otherwise, the terms or provisions of the Exchangeable Preferred Stock so as to
adversely affect the powers, special rights and preferences of the holders
thereof.
 
(e)     Any alteration or change which would not affect adversely the powers,
preferences, and special rights of shares of Exchangeable Preferred Stock may be
effected without the consent of holders thereof, including, without limitation,
the (i) creation, authorization or issuance of any other class of stock of the
Corporation senior, pari passu or subordinated as to dividends and upon
liquidation to the Exchangeable Preferred Stock, (ii) creation of any
indebtedness of any kind of the Corporation, (iii) increase or decrease in the
amount of authorized capital stock of any class or series, including the
Exchangeable Preferred Stock, or any increase, decrease or change in the par
value of any such class other than the Exchangeable Preferred Stock, or (iv)
merger or consolidation or similar plan or acquisition in which securities of
the Corporation held by the holders of Exchangeable Preferred Stock will become
or be exchanged for securities of any other person, if the sole purpose of the
transaction is to change the Corporation’s domicile solely within the United
States.
 
12

--------------------------------------------------------------------------------

8.       Automatic Conversion. (a) Immediately upon the consummation of a
Qualified IPO, each share of Exchangeable Preferred Stock shall automatically be
converted into the right to receive (such conversion, a “ERPS Conversion
Event”): (i) an amount of cash equal to (I) the ERPS Liquidation Value;
multiplied by (II) the Discount Ratio; multiplied by (III) 0.85 and (ii) that
number of shares of Common Stock (valued at the initial Qualified IPO offering
price to the public) equal to (I) the ERPS Liquidation Value; multiplied by (II)
the Discount Ratio; multiplied by (III) 0.15; provided, however no fractional
shares of Common Stock shall be issued upon an ERPS Conversion Event but, in
lieu thereof, the holder shall be entitled to receive an amount of cash equal to
the fair market value of a share of Common Stock (valued at the initial
Qualified IPO offering price to the public) at the time of such ERPS Conversion
Event multiplied by such fractional amount (rounded to the nearest cent).
 
(b)     The Corporation shall promptly notify the holders of Exchangeable
Preferred Stock in writing of the occurrence of an ERPS Conversion Event;
provided, that, the Corporation’s failure to provide such notice, or its failure
to be received, shall not alter or affect the automatic conversion of the
Exchangeable Preferred Stock occurring in connection therewith. In addition to
any information that is required by law, such notice shall state: (i) the date
of the ERPS Conversion Event; (ii) the amount of cash per share to be paid to
each holder of shares of Exchangeable Preferred Stock in connection with the
ERPS Conversion Event; (iii) the number of shares of Common Stock per share of
Exchangeable Preferred Stock to be issued to each holder of shares of
Exchangeable Preferred Stock in connection with the ERPS Conversion Event; (iv)
the place or places where the certificates representing shares of Exchangeable
Preferred Stock are to be surrendered (or a Statement of Loss as defined in
paragraph 8(c) of this Section 5.4 in lieu thereof) in connection with the ERPS
Conversion Event; and (v) that payment of the foregoing cash sum (including any
payment for fractional shares) and issuance of Common Stock will be made upon
presentation and surrender of certificates representing shares of the
Exchangeable Preferred Stock (or a Statement of Loss in lieu thereof) without
any other obligation or deliverable required of any holder of shares of
Exchangeable Preferred Stock in order to receive such cash and Common Stock.
 
(c)     Upon an ERPS Conversion Event, the outstanding Exchangeable Preferred
Stock shall be converted automatically without any further action by the holders
thereof or by the Corporation and whether or not the certificates evidencing
such Exchangeable Preferred Stock are surrendered to the Corporation or its
transfer agent upon the occurrence of an ERPS Conversion Event; provided, that,
the Corporation shall not be obligated to pay cash payable or issue certificates
evidencing the Common Stock issuable upon such ERPS Conversion Event unless the
certificates evidencing such Exchangeable Preferred Stock are delivered to the
Corporation or its transfer agent, or the holder notifies the Corporation or its
transfer agent that such certificates have been lost, stolen or destroyed and
executes an agreement reasonably satisfactory to the Corporation solely to
indemnify the Corporation from any claim that may be made against the
Corporation on account of the alleged loss, theft or destruction of such
certificate (a “Statement of Loss”).
 
13

--------------------------------------------------------------------------------

(d)     Upon receipt of notice of the occurrence of an ERPS Conversion Event,
the holders of Exchangeable Preferred Stock shall promptly surrender the
certificates evidencing such shares (or a Statement of Loss in lieu thereof) at
the office of the Corporation or any transfer agent for the Exchangeable
Preferred Stock. Thereupon, (i) there shall be issued and delivered to such
holder promptly at such office and in its name as shown on such surrendered
certificate or certificates or on the Statement of Loss in lieu thereof, a
certificate or certificates for the number of shares of Common Stock, as
applicable, to which such holder is entitled in connection with such ERPS
Conversion Event; and (ii) the cash consideration described in paragraph 8(a) of
this Section 5.4.
 
(e)     Any Common Stock issued upon an ERPS Conversion Event shall be validly
issued, fully paid and non-assessable. The Corporation shall endeavor to take
any action necessary to ensure that any Common Stock issued upon an ERPS
Conversion Event are freely transferable and not subject to any resale
restrictions under the Securities Act of 1933, as amended (the “Securities Act”)
or any applicable state securities or blue sky laws (in each case other than any
shares of Common Stock that may be held by an “affiliate” (as defined in Rule
144 promulgated under the Securities Act) of the Corporation). No share of
Common Stock issuable or issued to the holders of Exchangeable Preferred Stock
in connection with an ERPS Conversion Event under this paragraph 8 shall be
encumbered by, or subject to, any agreement, term or condition imposed by the
Corporation, any underwriter or other agent of the Corporation restricting: (i)
the sale, tradability, distribution, pledge or other disposition of such Common
Stock; (ii) the ability to offer to sell, trade, distribute, pledge or dispose
such Common Stock; (iii) the ability to contract to sell, trade, distribute,
pledge or dispose (including any short sale) such Common Stock; and/or (iv) the
right to grant any option to purchase such Common Stock or enter into any
hedging or similar transaction with the same economic effect as a sale, trade,
distribution, pledge or disposition of such Common Stock. Without limiting the
generality of the foregoing, no holder of the shares of Common Stock that are
issuable or issued in connection with an ERPS Conversion Event shall be subject
to any lock-up agreement or market standoff agreement imposed by the
Corporation, any underwriter or other agent of the Corporation with respect to
such shares. The Corporation shall use its best efforts to list the Common Stock
required to be delivered upon an ERPS Conversion Event on the Nasdaq Stock
Market at or prior to the time of such delivery.
 
9.      Definitions. For the purpose of the Charter, the following terms shall
have the following meanings:
 
(a) “Discount Ratio” means ninety percent (90%).
 
(b) “ERPS Liquidation Value” means, per each share of Exchangeable Preferred
Stock, $10 together with all accrued and unpaid dividends (whether or not earned
or declared) thereon calculated as of the actual date of an ERPS Conversion
Event without interest, which, for the avoidance of doubt, was $141,121,484 as
of June 30, 2020.
 
14

--------------------------------------------------------------------------------

(c) “IPO” means a firm commitment underwritten initial public offering of the
Common Stock registered under the Securities Act, as amended, pursuant to an
effective registration statement on Form S-1 or an equivalent registration
statement.
 
(d) “Qualified IPO” means an IPO consummated prior to March 31, 2021.
 
10.     Notwithstanding anything to the contrary herein, until the occurrence of
an ERPS Conversion Event (if any), the Corporation shall not make an election
pursuant to Subtitle 8 of Title 3 of the MGCL (by charter amendment, bylaw or
resolution of the Board of Directors) that would adversely affect the powers,
special rights and preferences of the holders of the Exchangeable Preferred
Stock, including, but not limited to, any election pursuant to Subtitle 8 of
Title 3 of the MGCL that would alter or impact the voting rights of the holders
of the Exchangeable Preferred Stock pursuant to paragraph 7 of this Section 5.4.
 
Section 5.5    Classified or Reclassified Shares. Prior to issuance of
classified or reclassified shares of any class or series, the Board of Directors
by resolution shall: (a) designate that class or series to distinguish it from
all other classes and series of stock of the Corporation; (b) specify the number
of shares to be included in the class or series; (c) set or change, subject to
the express terms of any class or series of stock of the Corporation outstanding
at the time, the preferences, conversion or other rights, voting powers,
restrictions, limitations as to dividends or other distributions, qualifications
and terms and conditions of redemption for each class or series; and (d) cause
the Corporation to file articles supplementary with the State Department of
Assessments and Taxation of Maryland. Any of the terms of any class or series of
stock set or changed pursuant to clause (c) of this Section 5.5 may be made
dependent upon facts or events ascertainable outside the Charter (including
determinations by the Board of Directors or other facts or events within the
control of the Corporation) and may vary among holders thereof, provided that
the manner in which such facts, events or variations shall operate upon the
terms of such class or series of stock is clearly and expressly set forth in the
articles supplementary or other Charter document.
 
Section 5.6 Inspection of Books and Records. After a Qualified IPO, a
stockholder that is otherwise eligible under applicable law to inspect the
Corporation’s books of account or stock ledger or other specified documents of
the Corporation shall have no right to make such inspection if the Board of
Directors determines that such stockholder has an improper purpose for
requesting such inspection.
 
Section 5.7 Charter and Bylaws. The rights of all stockholders and the terms of
all stock are subject to the provisions of the Charter and the Bylaws.
 
ARTICLE VI
 
LIMITATION OF LIABILITY; INDEMNIFICATION AND ADVANCE OF EXPENSES
 
Section 6.1 Limitation of Liability. To the maximum extent that Maryland law in
effect from time to time permits limitation of the liability of directors and
officers of a corporation, no present or former director or officer of the
Corporation shall be liable to the Corporation or its stockholders for money
damages.
  
15

--------------------------------------------------------------------------------

Section 6.2 Indemnification and Advance of Expenses. To the maximum extent
permitted by Maryland law in effect from time to time, the Corporation shall
indemnify and, without requiring a preliminary determination of the ultimate
entitlement to indemnification, shall pay or reimburse reasonable expenses in
advance of final disposition of a proceeding to (a) any individual who is a
present or former director or officer of the Corporation and who is made or
threatened to be made a party to, or witness in, the proceeding by reason of his
or her service in that capacity or (b) any individual who, while a director or
officer of the Corporation and at the request of the Corporation, serves or has
served as a director, officer, trustee, member, manager or partner of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise and who is made or threatened to be
made a party to, or witness in, the proceeding by reason of his or her service
in that capacity. The rights to indemnification and advance of expenses provided
herein shall vest immediately upon election of a director or officer. The
Corporation may, with the approval of the Board of Directors, provide such
indemnification and advance of expenses to an individual who served a
predecessor of the Corporation in any of the capacities described in (a) or (b)
above and to any employee or agent of the Corporation or a predecessor of the
Corporation. The indemnification and payment or reimbursement of expenses
provided herein shall not be deemed exclusive of or limit in any way other
rights to which any person seeking indemnification or payment or reimbursement
of expenses may be or may become entitled under any bylaw, resolution,
insurance, agreement or otherwise.
 
Section 6.3 Amendment or Repeal. Neither the amendment nor repeal of this
Article VI, nor the adoption or amendment of any other provision of the Charter
or Bylaws inconsistent with this Article VI, shall apply to or affect in any
respect the applicability of the preceding sections of this Article VI with
respect to any act or failure to act which occurred prior to such amendment,
repeal or adoption.
  
 
ARTICLE VII
 
AMENDMENT
 
The Corporation reserves the right, from time to time, to make any amendment of
it Charter, now or hereafter authorized by law, including any amendment that
alters the contract rights, as expressly set forth in its Charter, or any
outstanding stock.
 
ARTICLE VIII
 
EXCLUSIVE FORUM FOR CERTAIN LITIGATION
 
Unless the Corporation consents in writing to the selection of an alternative
forum, the United States District Court for the District of Maryland, or, if
that Court does not have jurisdiction, the Circuit Court for Montgomery County,
Maryland, shall be the sole and exclusive forum for (a) any derivative action or
proceeding brought on behalf of the Corporation, (b) any Internal Corporate
Claim, as such term is defined in Section 1-101(p) of the MGCL, including,
without limitation, (i) any action asserting a claim of breach of any duty owed
by any director or officer or other employee of the Corporation to the
Corporation or to the stockholders of the Corporation or (ii) any action
asserting a claim against the Corporation or any director or officer or other
employee of the Corporation arising pursuant to any provision of the MGCL, the
Charter or the Bylaws, or (c) any other action asserting a claim against the
Corporation or any director or officer or other employee of the Corporation that
is governed by the internal affairs doctrine.
 
16

--------------------------------------------------------------------------------

FIFTH:          The amendment and restatement of the charter as hereinabove set
forth have been duly advised by the Board of Directors and approved by the
stockholders of the Corporation as required by law.
 
SIXTH:          The current address of the principal office of the Corporation
is as set forth in Article III of the foregoing amendment and restatement of the
charter.
 
SEVENTH:    The name and address of the Corporation’s current resident agent are
as set forth in Article III of the foregoing amendment and restatement of the
charter.
 
EIGHTH:            The number of directors of the Corporation and the names of
those currently in office are as set forth in Article IV of the foregoing
amendment and restatement of the charter.
 
NINTH:              The total number of shares of stock which the Corporation
had authority to issue immediately prior to the foregoing amendment and
restatement of the charter was 61,013,500, consisting of 50,000,000 shares of
Class A Common Stock, no par value; 5,000,000 shares of Class B Common Stock, no
par value; 6,000,000 shares of 12% Cumulative Exchangeable Redeemable Preferred
Stock, par value $0.01 per share; 3,000 shares of Senior Exchangeable Preferred
Stock, par value $0.01 per share; 1,250 shares of Series A-1 Redeemable
Preferred Stock, par value $0.01 per share; 1,750 shares of Series A-2
Redeemable Preferred Stock, par value $0.01 per share; and 7,500 shares of Class
B Preferred Stock, par value $0.01 per share. The aggregate par value of all
shares of stock having par value was $60,135.00.
 
TENTH:             The total number of shares of stock which the Corporation has
authority to issue pursuant to the foregoing amendment and restatement of the
charter is 260,000, consisting of 250,000,000 shares of common stock, par value
$0.01 per share, and 10,000,000 shares of preferred stock, par value $0.01 per
share. The aggregate par value of all authorized shares of stock having par
value is $350,000.
 
ELEVENTH:      The undersigned acknowledges these Second Articles of Amendment
and Restatement to be the corporate act of the Corporation and as to all matters
or facts required to be verified under oath, the undersigned acknowledges that,
to the best of his knowledge, information and belief, these matters and facts
are true in all material respects and that this statement is made under the
penalties for perjury.
 
[SIGNATURE PAGE FOLLOWS]
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Corporation has caused these Second Articles of
Amendment and Restatement to be signed in its name and on its behalf by its
President and Chief Executive Officer and attested to by its Secretary on this
_____ day of ______________, 2020.
 
ATTEST:
 
TELOS CORPORATION
 
 
 
 
 
By:
 
(SEAL)
Name: Jefferson V. Wright
 
Name: John B. Wood
Title: Asst. Secretary
 
Title: President and Chief Executive Officer

 


18